DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 12 and 14 are objected to because of the following informalities:  
In Claim 1, the use of “preferably” should be avoided in order to avoid 35 USC 112 issues or indefiniteness;
In Claim 9 the limitation of a “hand operated machinery” lacks antecedent basis;
In Claims 12 and 14 the limitation of a “drilling machinery” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (US 3,757,891) in view of Clarke (US 3,202,239).
With respect to claims 1, 7, 8, 17 and 18, Krieger teaches a removable noise suppression device (Figs.1 and 2, Item 26) for reducing the rate of noise exposure to the user of a hand operated tool (Fig.1, Item 20), said tool having a noise source, said noise suppression device comprising an inner surface sized and shaped to cover at least a portion of a body of the tool that embodies the noise source (Figs.1 and 3), said noise suppression device including a first open end (Fig.2, Item 30), a second open end (Fig.2, Item 33), at least one liner (Figs.1 and 2, Item 28) comprising noise reducing material generally extending between the first open end and the second open end, and a skirt (Figs.1 and 2, Item 34) opening away from the second open end; but fails to disclose at least one and preferably more than one sound suppressors comprising one or more of an acoustic panel and an echo absorber.
Regarding claims 17 and 18, the Examiner considers that it would have been an obvious matter of design choice to employ a mesh lining and a neoprene skirting because it would provide a predetermined durability to the lining and skirt as necessitated by the specific requirements of the particular application; furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
  On the other hand, Clarke teaches a removable noise suppression device (Fig.1, Item 26) for reducing the rate of noise exposure to the user of a hand operated tool (Fig.1, Item 10), said tool having a noise source, said noise suppression device comprising an inner surface sized and shaped to cover at least a portion of a body of the tool that embodies the noise source (Fig.1), said noise suppression device including a first open end (Fig.1, Item 43), a second open end (Fig.1, Item 39), at least one sound suppressor comprising one or more of an acoustic panel and an echo absorber (Fig.1, Item 29), at least one liner (Fig.1, Item 28) comprising noise reducing material generally extending between the first open end and the second open end.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Clarke sound suppressor configuration with the Krieger design because the acoustic panel would optimize the sound suppressing characteristics of the device and could help tune the device to provide any predetermined sound suppressing performance as necessitated by the specific requirements of the particular application.
With respect to claim 2, Krieger teaches the first open end (Fig.2, Item 30) having a first opening, said second open end (Fig.2, Item 33) having a second opening, said first opening smaller than said second opening (Figs.2 and 3), said at least one sound suppressor comprising at least one of rubber and mesh (Col.3, Lines 2 – 8).  
With respect to claim 3, Clarke teaches further comprising a shell (Fig.1, Item 28) extending between the first opening and the second opening said shell at least partially covering said at least one sound suppressor.  
With respect to claims 4, 7 and 16, Clarke teaches further comprising a shell (Fig.1, Item 28), a first ring (Fig.1, Item 30) at the first end sized to support the first opening, and a second ring (Fig.1, Item 33) at the second end sized to support the second opening, said shell extending between the first ring and the second ring and substantially surrounding said at least one sound suppressor (Fig.1). Krieger teaches wherein the noise suppression device exhibit a generally conical structure (Figs1 – 3).  
With respect to claim 5, Krieger teaches wherein said at least one sound suppressor comprises a generally conical structure sized to fit within and abut generally contiguously with an internal surface of the shell (Figs.1 – 3).  
With respect to claim 6, Krieger teaches wherein said skirt (Fig.2, Item 34) is associated with the second opening (Fig.2, Item 33).  
With respect to claim 9, Clarke teaches wherein said hand operated machinery comprises one of a hand- operated drilling machine and hammering machine (Col.1, Lines 40 – 43).  
With respect to claim 10, Krieger teaches wherein said inner surface shape is generally a "U" sized to be inverted over the noise source of the hand operated tool.  
With respect to claim 11, Clarke teaches wherein said inner surface shape is generally cylindrical and sized to accept insertion of a portion of the hand operated tool comprising the noise source (Fig.1).  
With respect to claims 12 and 16, Clarke teaches said hand operated drilling machinery further comprising a drilling rod (Fig.1, Item 21) wherein the outer shape of the noise suppressing device is generally a conical shape (Krieger: Figs.1 – 3) and sized to accommodate insertion of at least a portion of the noise source of the hand operated drilling machinery, wherein at least a portion of said drilling rod (Fig.1, Item 21) extends beyond said the outer shape of the noise suppressing device (Fig.1, Item 26).  
With respect to claims 13 and 16, the Examiner considers that it would have been an obvious matter of design choice to provide the noise source comprising a motor because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
With respect to claim 14, the Examiner considers that it would have been an obvious matter of design choice to provide the hand-operated drilling machinery being a jack leg drill because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
With respect to claim 15, Krieger teaches wherein the liner is comprised of one of rubber or wire mesh (Col.3, Lines 2 – 8).  



Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 1, 2022